CLARK, J.:
When a person convicted under Section 13008, General Code, appears for sentence and the court thereupon, under the authority of Section 13010, General Code, proceeds to make an order covering support and bond and appoints a trustee, and the convicted person forthwith complies with such order and executes and delivers bond, conditioned as provided by Section 13010, General Code, such procedure effects a suspension of the sentence provided for in Section 13008, and the same stands suspended, conditioned upon the continued compliance by the convicted person with such order or any modification thereof made under the authority of Section 13015, General Code.
Judgment reversed.
Marshall, C. J., Hough, Wanamaker, Robinson, Jones and Matthias, JJ., concur.